                                                                        Entered on Docket
                                                                        May 15, 2019
                                                                        EDWARD J. EMMONS, CLERK
                                                                        U.S. BANKRUPTCY COURT
                    1                                                   NORTHERN DISTRICT OF CALIFORNIA
                        EDWARD J. TREDINNICK (#84033)
                    2   GREENE RADOVSKY MALONEY
                          SHARE & HENNIGH LLP                 Signed and Filed: May 15, 2019
                    3   Four Embarcadero Center, Suite 4000
                        San Francisco, California 94111-4106
                    4   Telephone: (415) 981-1400
                        Facsimile: (415) 777-4961             ________________________________________
                    5   E-mail: etredinnick@greeneradovsky.comDENNIS MONTALI
                                                                      U.S. Bankruptcy Judge
                    6   Attorneys for Creditor,
                        City and County of San Francisco
                    7

                    8
                                                       UNITED STATES BANKRUPTCY COURT
                    9
                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
               10
                                                              SAN FRANCISCO DIVISION
               11

               12       In re:                                                   Case No.: 19-30088-DM
               13
                        PG&E CORPORATION,                                        Chapter 11
               14
                                   -and-                                         ORDER MODIFYING THE
               15                                                                AUTOMATIC STAY FOR THE CITY
                        PACIFIC GAS & ELECTRIC COMPANY,                          AND COUNTY OF SAN FRANCISCO
               16
                                                                                 REGARDING FERC PROCEEDINGS
               17                          Debtors,
                                                                                 DATE:        May 9, 2019
               18                                                                TIME:        9:30 a.m.
                        ☐Affects PG&E Corporation                                PLACE:       Courtroom 17
               19       ☒Affects Pacific Gas and Electric Company                             450 Golden Gate Avenue
                        ☐Affects both Debtors                                                 16th Floor
               20
                                                                                              San Francisco, California
               21       All papers shall be filed in the Lead Case,              JUDGE:       Hon. Dennis Montali
                        No. 19-30088 (DM)
               22                                                                RELATED DOCKET NO.: 1535
               23

               24                          The Motion by the City and County of San Francisco for Determination that Automatic

               25       Stay Does Not Apply Under Section 362(b)(4), or in the Alternative, for Relief From the Automatic

               26       Stay under Section 362(d)(1) (the “Motion”) relating to certain proceedings between the City and

               27       County of San Francisco (“San Francisco”) and Pacific Gas & Electric Company (the “Utility”), one

               28       of the debtors herein, came on for a hearing before the undersigned on May 9, 2019. All appearances

GREENE RADOVSKY
M ALONEY SHARE &
                                                                             1
HENNIGH LLP
FOUR EMBARCADERO
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088          Doc# 2027      Filed: 05/15/19    Entered: 05/15/19 16:34:37         Page 1 of
                        548681.1
94111
                                                                        3
                    1   for this matter are noted on the court record.
                    2                  The Motion seeks determination that the automatic stay does not apply, or in the
                    3   alternative for relief from the automatic stay regarding certain disputes between San Francisco and the
                    4   Utility pending at the Federal Energy Regulatory Commission (“FERC”) described in the Motion as
                    5   follows: 1) The City’s 2014 Complaint and related consolidated disputes on service regarding the
                    6   Wholesale Distribution Tariff (FERC Proceeding Nos. EL15-3, ER15-702, ER15-703, ER15-704,
                    7   ER15-705, ER15-735), 2) pending disputes regarding PG&E’s quarterly filings (FERC Nos. ER17-
                    8   910, ER17-1509, ER17-2181 and ER18-1102), and 3) The City’s January 2019 Complaint (FERC
                    9   Proceeding No. EL19-38-000 (hereinafter “the San Francisco FERC Proceedings”).
               10                      For the reasons set forth on the record, to any extent that the automatic stay applies to
               11       all or some part of the San Francisco FERC Proceedings, the automatic stay of Section 362 of the
               12       United States Bankruptcy Code is hereby modified, as follows:
               13                      1.       To allow San Francisco to prosecute and/or defend and FERC to continue to
               14                               hear the San Francisco FERC Proceedings.
               15                      2.       To allow FERC to enter such orders that FERC finds are appropriate in the San
               16                               Francisco FERC Proceedings, including, but not limited to orders determining a
               17                               monetary recovery, if any, by San Francisco in the San Francisco FERC
               18                               Proceedings.
               19                      3.       The automatic stay shall continue to apply to the allowance of claims, within
               20                               the meaning of the Bankruptcy Code, or the enforcement of any monetary relief
               21                               awarded in connection with the San Francisco FERC Proceedings.
               22                                                 *END OF ORDER*
               23       APPROVED AS TO FORM:
               24       WEIL, GOTSHAL & MANGES LLP                             U.S. DEPARTMENT OF JUSTICE
               25
                        By: /s/ Theodore Tsekerides                            By: /s/ Shane Huang
               26           Theodore Tsekerides. Esq.                              Shane Huang, Esq.
                        Attorneys for the Debtors                              Attorneys for Federal Energy Regulatory
               27                                                              Commission
               28

GREENE RADOVSKY
M ALONEY SHARE &
                                                                           2
HENNIGH LLP
FOUR EMBARCADERO
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088          Doc# 2027    Filed: 05/15/19    Entered: 05/15/19 16:34:37         Page 2 of
                        548681.1
94111
                                                                      3
                    1   MILBANK LLP
                    2   By: /s/ Gregory A Bray
                            Gregory A Bray, Esq.
                    3
                        Attorneys for Unsecured Creditors Committee
                    4

                    5

                    6

                    7

                    8

                    9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

GREENE RADOVSKY
M ALONEY SHARE &
                                                                       3
HENNIGH LLP
FOUR EMBARCADERO
CTR, SUITE 4000
SAN FRANCISCO, CA   Case: 19-30088     Doc# 2027     Filed: 05/15/19   Entered: 05/15/19 16:34:37   Page 3 of
                        548681.1
94111
                                                                  3
